       CASE 0:19-cv-00968-DSD-ECW Doc. 184 Filed 08/02/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Architectural BusSTRUT Corporation,                    Civil No. 19-cv-968 (DSD/ECW)

               Plaintiff,

 v.                                                              ORDER

 Target Corporation,

               Defendant.


       This matter is before the Court on the parties’ Joint Motion Regarding Continuing

Sealing (Dkt. 181) pursuant to Local Rule 5.6(d) concerning documents filed under seal

related to the parties’ cross motions for summary judgment, this Court’s July 19, 2021

Order (Dkt. 182) regarding the same, and the parties’ July 27, 2021 letter to the Court

(Dkt. 183) related to the Order.

       The Order asserted that the parties have agreed to unseal Docket No. 103 (Dkt.

182), but the parties have notified the Court that they intended for it to continue to be

filed under seal (Dkt. 183). Given this, and the fact that the document contains sensitive

pricing information, the Court finds that Docket No. 103 should remain sealed.

                                          ORDER

       Based upon on the motion and the documents filed under seal, as well as all the

files, records, and proceedings herein, IT IS HEREBY ORDERED that Docket No. 103

will remain SEALED.

DATED: August 2, 2021                             s/Elizabeth Cowan Wright
                                                  ELIZABETH COWAN WRIGHT
                                                  United States Magistrate Judge
